DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 08/31/2021
Application claims a FP date of Sep 01, 2020
Claim 1 is independent
Claims 1-6 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (U.S. Patent Publication Number 2015/0370086 A1).

Regarding Claims 1 and 5-6, Hamada discloses an optical member driving device (Fig 1; perspective view of optical device 1), comprising: 
a fixed portion (Fig 2 – support body 5 including upper and lower case body 25 and 26) with an accommodation space for accommodating a lens device (Fig 2 discloses the accommodating space that is used by the imaging element mounted on the circuit board 20,  lens holder 12 to which plurality of lenses is fixed); and 
a movable portion (Fig 2-3, movable module 4) comprising a holding portion (Fig 4 – base member 16) for holding an image sensor (Fig 3 – imaging element is mounted on circuit board 20 which is fixed to an under face of the base member 16 which is part of the movable module 5; ¶0037); 
the movable portion being rockably supported at a position on a rear side of the lens device (In ¶0031 Hamada discloses this the movable module 4 has a lens and an imaging element, and a support body 5 as a holding part which swingable holds the movable module 4), wherein the movable portion comprises: 
an FPC (Fig 4 – FPC 35; ¶0046; flexible printed circuit board (FPC) 21) comprising a main body portion (Fig 4 discloses that FPC 35 has a main body portion) connected to the image sensor (¶0037; a FPC 21 is connected with the circuit board 20 (the imaging element is mounted on the circuit board) ) and a connecting portion for connecting the main body portion and an external device (In ¶0045-¶0046 Hamada discloses that the FPC 35 is provided with a coil attaching part 35a in a band shape and an external connection part 35b for externally connecting the coil part 33 with the outside, the external connection part 35b is connected with FPC 21; Fig 4 discloses the portion of FPC 21 that extends outward so as to connect to an external device); and 
a coil substrate which is fixed on a front surface of the main body portion of the FPC and on which a coil is formed (Fig 4 and in ¶0046 Hamada discloses that four sheet shaped coils 34 are electrically connected and fixed to a relay FPC 35), 
wherein the connecting portion (Fig 4 connection part 35b) comprises a base end portion which rises from a predetermined position on an edge of the main body portion to a front side (Fig 4 discloses that the connection part 35 rises from the edge of the main body), and 
wherein the base end portion is opposed to a side surface of the coil substrate with an adhesive interposed (In a specific embodiment, Hamada in ¶0074 - ¶0077 discloses that the sheet shaped coil 34 and the coil attaching part 35a are fixed by an adhesive).  The different embodiments are combinable as they as part of a single invention.  
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use adhesive to fix the coil to the body of the FPC as taught by Hamada’s in a specific structure of sheet-shaped coil and Flexible Printed Circuit Board. 
The suggestion/motivation for doing so would have been to reduce “deterioration in quality of an image photographed” as disclosed by Hamada in ¶0077.
Therefore, it would have been obvious to combine the different embodiments Hamada to obtain the invention as specified in claims 1 and 5-6.

Regarding Claim 2, Hamada discloses wherein the adhesive is also provided on a front surface adjacent to the side surface of the coil substrate (In Fig 4 and in ¶0065 - ¶0077 Hamada discloses that the sheet shaped coil 34 is attached to the coil attaching part 35a so the recessed part 34a and the recessed part 35g are overlapped with each other in the front and rear direction or the right and left direction.).

Regarding Claim 3, Hamada discloses wherein: the coil (Fig 3 – coil 33) substrate (Fig 3 - FPC 35) comprises a main body portion(Fig 3-5 – perspective view of FPC 35 is shown in Fig 3) and stopper portions projecting outward from a circumference of the main body portion (Fig 3 – protrusions 35A (coil attaching part) and 3bB are projecting from the main body 35 and projecting outward from the main body), and the base (Fog 3 – the movable module 4 has a base member 16 which is a structure at the lower end; the circuit board 20 is fixed to the under face of the base member 16; ¶0037; In ¶0065 Hamada discloses the coil attaching part 35a and 35b to which the sheet shaped coil 34 is attached) end portion is opposed to the side surface of the main body portion of the coil substrate (Fig 3 shows that these protrusions are on the side surface and the), and is located inside the outer side end of the stopper portion (In ¶0071 Hamada discloses that the coil attaching part 35a and 35b are on the inner side face with the upper sides of outer side faces of the sheet shaped coil 34 in the front and rear direction).

Regarding Claim 4, Hamada discloses wherein the connecting portion rising to the front side extends along an edge on a front side of the coil substrate, falls to the rear side at a predetermined position (In Fig 3 and in ¶0065 - ¶0077 Hamada discloses that the connecting part 35a and 35b are rising in the upward direction in one side and falling in the downward direction in another side).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Sekimoto (U.S. Patent Publication Number 2016/0241787 A1) discloses the camera module (100) includes an AF movable section, an OIS movable section, an AF fixed section, an OIS fixed section, an AF driving section (37), an OIS driving section (38), an AF displacement detecting section (31), and an OIS displacement detecting section (34).
Hamada et al. (U.S. Patent Publication Number 2015/0293372 A1) discloses a photographing optical device may include a movable module including a movable body and a holding body; a support body to hold the movable module; a lens drive coil attached to the movable body; a shake correction coil attached to the support body, and a plurality of drive magnets attached to the holding body. The holding body may include a first magnet fixing member and a second magnet fixing member. The first magnet fixing member and the second magnet fixing member may be formed in a frame shape. The movable body may be disposed on inner peripheral sides of the first magnet fixing member and the second magnet fixing member. The support body may include a case body structuring an outer peripheral face of the support body. An object side end of the case body may include a facing part which faces an end face of the movable body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 2, 2022